Case 18-33967-bjh11 Doc 2294 Filed 12/02/19           Entered 12/02/19 12:53:34        Page 1 of 5



Trey A. Monsour                                 Jeremy R. Johnson (Admitted Pro Hac Vice)
State Bar No. 14277200                          Polsinelli PC
Polsinelli PC                                   600 3rd Avenue, 42nd Floor
2950 N. Harwood, Suite 2100                     New York, New York 10016
Dallas, Texas 75201                             Telephone: (212) 684-0199
Telephone: (214) 397-0030                       Facsimile: (212) 684-0197
Facsimile: (214) 397-0033                       jeremy.johnson@polsinelli.com
tmonsour@polsinelli.com

COUNSEL TO THE DEBTORS AND
DEBTORS IN POSSESSION

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                               §
In re:                                         §     Chapter 11
                                               §
Senior Care Centers, LLC, et al.,1             §     Case No. 18-33967 (BJH)
                                               §
                        Debtors.               §     (Jointly Administered)
                                               §

             AMENDED NOTICE OF AGENDA OF MATTERS SCHEDULED
               FOR HEARING ON DECEMBER 3, 2019 AT 2:00 P.M. (CT)

MATTERS GOING FORWARD AS STATUS CONFERENCES

         Joint Motion of the Official Committee of Unsecured Creditors and CIBC Bank USA,
         Inc. Seeking Entry of an Order Compelling the Texas Health & Human Services
         Commission; Amerigroup Texas; United Healthcare; Superior Health Plan; Molina
         Healthcare of Texas; and Texas Medicaid & Healthcare Partnership To Turnover CHOW
         Hold Monies [Docket No. 2117; Filed: 10/29/19]

         Related Documents:

                 a)     Notice of Hearing [Docket No. 2214; Filed: 11/19/19]




1
  The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are set forth in the Order (I) Directing Joint Administration of Chapter 11
Cases, and (II) Granting Related Relief [Docket No. 569] and may also be found on the Debtors’
claims agent’s website at https://omnimgt.com/SeniorCareCenters. The location of the Debtors’
service address is 600 North Pearl Street, Suite 1100, Dallas, Texas 75201.


71401949.1
Case 18-33967-bjh11 Doc 2294 Filed 12/02/19            Entered 12/02/19 12:53:34    Page 2 of 5



                   b)   Joint Motion of the Official Committee of Unsecured Creditors and CIBC
                        Bank USA, Inc. For Expedited Status Hearing on the Joint Motion
                        Seeking Entry of an Order Compelling the Texas Health & Human
                        Services Commission; Amerigroup Texas; United Healthcare; Superior
                        Health Plan; Molina Healthcare of Texas; and Texas Medicaid &
                        Healthcare Partnership to Turnover CHOW Hold Monies [Docket No.
                        2118; Filed: 10/29/19]

         Responses Received:

                   a)   Texas Health and Human Services Commission’s Status Report Relating
                        to Joint Motion of the Official Committee of Unsecured Creditors and
                        CIBC Bank USA, Inc. Seeking Entry of an Order Compelling the Texas
                        Health and Human Services Commission; Amerigroup Texas; United
                        Healthcare; Superior Health Plan; Molina Healthcare of Texas; and Texas
                        Medicaid & Healthcare Partnership to Turnover CHOW Hold Monies
                        [Docket No. 2208; Filed: 11/18/19]

                   b)   Response of Onsite Dentists of Texas, PLLC, Texas Nursing Home
                        Management Solutions, LLC d/b/a Nursing Home Dental Care to the Joint
                        Motion to Turnover Chow Hold Monies [Docket No. 2205; Filed
                        11/15/19]

                   c)   Response of Atlas Dental Management, LLC to Joint Motion of the
                        Official Committee of Unsecured Creditors and CIBC Bank USA, Inc.
                        Seeking Entry of an Order Compelling the Texas Health and Human
                        Services Commission; Amerigroup Texas; United Healthcare; Superior
                        Health Plan; Molina Healthcare of Texas; and Texas Medicaid &
                        Healthcare Partnership to Turnover CHOW Hold Monies [Docket No.
                        2193; 11/14/19]

         Status:        This matter will go forward as a status conference.

         Motion of Debtors for Entry of an Order (I) Approving Procedures Relating to Closure of
         a Skilled Nursing and Assisted Living Facility, (II) Authorizing the Abandonment of
         Certain Property in Connection Therewith, (III) Approving Use of Said Procedures and
         Abandonment for Other Potential Closures, With Additional Notice to Applicable
         Landlord and Regulatory Authorities, and (IV) Granting Related Relief [Docket No.
         1918; Filed: 09/20/2019]

         Objection Deadline:           October 11, 2019

         Related Documents:

                   a)   Notice of Hearing [Docket No. 2207; Filed: 11/18/2019]




                                                 2
71401949.1
Case 18-33967-bjh11 Doc 2294 Filed 12/02/19            Entered 12/02/19 12:53:34    Page 3 of 5



                   b)   Response to Objections to Debtors’ Motion for Entry of Order Approving
                        Procedures Related to Closure of Skilled Nursing Facilities and Related
                        Relief [Docket No. 2030; Filed: 10/14/2019]

         Responses Received:

                   a)   The United States of America’s Objection to Motion of Debtors for Entry
                        of an Order (I) Approving Procedures Relating to Closure of a Skilled
                        Nursing and Assisted Living Facility, (II) Authorizing the Abandonment
                        of Certain Property in Connection Therewith, (III) Approving Use of Said
                        Procedures and Abandonment for Other Potential Closures, With
                        Additional Notice to Applicable Landlord and Regulatory Authorities, and
                        (IV) Granting Related Relief [Docket No. 2005; Filed: 10/11/2019]

                   b)   Granite Landlords Objection to Motion of Debtors for Entry of an Order
                        (I) Approving Procedures Relating to Closure of a Skilled Nursing and
                        Assisted Living Facility, (II) Authorizing the Abandonment of Certain
                        Property in Connection Therewith, (III) Approving Use of Said
                        Procedures and Abandonment for Other Potential Closures, With
                        Additional Notice to Applicable Landlord and Regulatory Authorities, and
                        (IV) Granting Related Relief [Docket No. 2018; Filed: 10/11/2019]

                   c)   Objection of White Oak Healthcare Finance, LLC to Motion of Debtors
                        for Entry of an Order (I) Approving Procedures Relating to Closure of a
                        Skilled Nursing and Assisted Living Facility, (II) Authorizing the
                        Abandonment of Certain Property in Connection Therewith, (III)
                        Approving Use of Said Procedures and Abandonment for Other Potential
                        Closures, With Additional Notice to Applicable Landlord and Regulatory
                        Authorities, and (IV) Granting Related Relief [Docket No. 2019; Filed:
                        10/11/2019]

         Status:        This matter will go forward as a status conference.

         Application For Allowance and Payment of Administrative Claim Filed by Michael
         Brandley [Docket No. 608; Filed: 03/01/19]

         Related Documents:

                   a)   Stipulation and Agreed Order Concerning Application For Allowance and
                        Payment of Administrative Claim Filed By Michael Brandley [Docket No.
                        921; Filed: 04/11/19]

         Responses Received:

                   a)   CIBC Bank USA’s Response to the Application for Allowance and
                        Payment of Administrative Claim Filed by Michael Brandley and
                        Reservation of Rights [Docket No. 1348; Filed 06/14/19]


                                                 3
71401949.1
Case 18-33967-bjh11 Doc 2294 Filed 12/02/19            Entered 12/02/19 12:53:34     Page 4 of 5



         Status:        This matter will go forward as a status conference

MATTERS GOING FORWARD

         Third Motion of Debtors for Entry of an Order Extending Time to File Notices of
         Removal of Civil Actions [Docket No. 2105; Filed: 10/28/19]

         Objection Deadline:           November 25, 2019

         Related Documents:

                   a)   Notice of Hearing [Docket No. 2106; Filed: 10/28/19]

         Responses Received:

                   b)   None

         Status:        This matter will go forward.

         Consent Motion of the Debtors and The United States of America to Enter Into Order
         Approving Stipulation For Relief From the Automatic Stay to Setoff Mutual Debts
         [Docket No. 2202; Filed: 11/15/19]

         Objection Deadline:           November 28, 2019

         Related Document(s):

                   a)   Notice of Hearing [Docket No. 2203; Filed: 11/15/19]

         Response(s) Received:

                   b)   None

         Status:        This matter will go forward.

         Motion of Debtors for Entry of an Order Authorizing the Debtors to Terminate
         Corporate-Owned Life Insurance Policies and Claim the Cash Surrender Value in
         Connection Therewith and Offer Certain Employees the Option to Purchase the Debtors’
         Interest in Those Life Insurance Policies In Lieu of Termination [Docket No. 2129; Filed
         10/30/19]

         Objection Deadline:           November 20, 2019

         Related Document(s):

                   a)   Amended Notice of Hearing [Docket No. 2143; Filed: 11/01/19]




                                                 4
71401949.1
Case 18-33967-bjh11 Doc 2294 Filed 12/02/19             Entered 12/02/19 12:53:34      Page 5 of 5



                   b)   Declaration of Kevin O’Halloran Apprising the Court of Employees’
                        Decision Pertaining to Motion of Debtors for Entry of an Order
                        Authorizing the Debtors to Terminate Corporate-Owned Life Insurance
                        Policies and Claim the Cash Surrender Value in Connection Therewith
                        and Offer Certain Employees the Option to Purchase the Debtors’ Interest
                        in Those Life Insurance Policies In Lieu of Termination

         Response(s) Received:

                   c)   None

         Status:        This matter will go forward.

Dated: December 2, 2019                              Respectfully submitted,
       Dallas, Texas
                                                     POLSINELLI PC

                                                     /s/     Trey A. Monsour
                                                     Trey A. Monsour
                                                     State Bar No. 14277200
                                                     2950 N. Harwood, Suite 2100
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 397-0030
                                                     Facsimile: (214) 397-0033
                                                     tmonsour@polsinelli.com

                                                     -and-

                                                     Jeremy R. Johnson (Admitted Pro Hac Vice)
                                                     600 3rd Avenue, 42nd Floor
                                                     New York, New York 10016
                                                     Telephone: (212) 684-0199
                                                     Facsimile: (212) 684-0197
                                                     jeremy.johnson@polsinelli.com

                                                     Counsel to the Debtors and Debtors in
                                                     Possession




                                                 5
71401949.1
